Therefore, we conclude that the district court did not abuse its discretion
                      by denying the motion. See Crawford, 117 Nev. at 721, 30 P.3d at 1125. 1
                                  Next, appellant contends that the district court abused its
                      discretion at sentencing, resulting in a cruel and unusual sentence,
                      because he turned himself in for the crime, indicated remorse, and sought
                      to better himself in prison. 2 We disagree. Regardless of its severity, a
                      sentence within the statutory limits is not 'cruel and unusual punishment
                      unless the statute fixing punishment is unconstitutional or the sentence is
                      so unreasonably disproportionate to the offense as to shock the
                      conscience." Blume v. State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996)
                      (quoting Culverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22
                      (1979)); see also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991)
                      (plurality opinion) (explaining that Eighth Amendment does not require
                      strict proportionality between crime and sentence; it forbids only an
                      extreme sentence that is grossly disproportionate to the crime). Here, the
                      sentence imposed is within the parameters provided by the relevant
                      statutes, see NRS 193.165; NRS 200.030(4)(b), and appellant does not
                      allege that those statutes are unconstitutional. Moreover, the sentence is
                      not grossly disproportionate to the crime. Accordingly to appellant, he
                      cheated on his girlfriend and she left him. When she returned the next



                            'We reject appellant's contention that we should consider claims
                      disavowed by counsel at the evidentiary hearing. We note that appellant
                      did not testify at the evidentiary hearing and therefore cannot
                      demonstrate that his plea was involuntary.

                            2Appellant    was sentenced to life imprisonment without the
                      possibility of parole and a consecutive term of 8 to 20 years' incarceration.



SUPREME COURT
         OF
     NEVADA
                                                            2
(0) 1947A     7e4,4



     M
                 day to apologize, appellant mercilessly beat her with a belt. The victim
                 told appellant she could not breathe and appellant told her he did not care.
                 The victim died as a result of internal injuries she sustained in the
                 beating. Therefore, we conclude that no relief is warranted on this claim.
                             Having considered appellant's contentions and concluded that
                 they lack merit, we
                             ORDER the judgment of conviction AFFIRMED.




                                                              Gibbons


                                                                                              J.
                                                              Pickering




                 cc:   Hon. James M. Bixler, District Judge
                       Law Office of Kristina Wildeveld
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e